Sedgwick, Ch. J., Truax and O’Gorman, JJ., sitting. Per Curiam.—The form of the order directing the reference, the fact that a motion was made to re-settle the order, by.striking some part from it and the affidavit used on the motion to re-settle, indicate that there was no opposition to the order of reference, as such, it should therefore be affirmed. .-It was, however, no part of such an older to prescribe that defendant should produce his book, and the direction “thatdefendants produce and'submit their books of account to said referee on such accounting” should have been stricken from the order on the motion made for that purpose. Order of reference modified, as indicated above, without costs.